 Case 2:18-cv-00152-LGW-BWC Document 82 Filed 02/09/21 Page 1 of 17




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             BRUNSWICK DIVISION


 MISTY SPEARS,

               Plaintiff,                                CIVIL ACTION NO.: 2:18-cv-152

        v.

 WAL-MART STORES EAST, LP,

               Defendant.


                                          ORDER

       This matter is before the Court on: Defendant’s Amended Objection to Non-Party

Cherokee Funding, LLC’s Confidentiality Designations and Motion to Remove Same, doc. 57;

Motion to Quash Defendant’s Amended Notice to Take the Videotaped 30(b)(6) Deposition of

Cherokee Funding, LLC Representative(s), doc. 62; and Joint Motion for Extension of Time to

Complete Discovery, doc. 65. The Court conducted a hearing in this matter on February 1, 2021,

and issued certain rulings during that proceeding. This Order memorializes those rulings.

       As explained during the February 1, 2021 hearing, and for the reasons set forth below, the

Court OVERRULES and DENIES Defendant’s Amended Objection and Motion, doc. 57;

DENIES as moot Cherokee Funding, LLC’s Motion to Quash, doc. 62; DENIES Defendant’s

Motion for Sanctions, doc. 64; and GRANTS in part the parties’ motion to extend discovery,

doc. 65. Because Defendant subsequently filed an Amended Objection and Motion, the Court

DENIES as moot Defendant’s first Objection and Motion regarding confidentiality

designations. Doc. 56.
 Case 2:18-cv-00152-LGW-BWC Document 82 Filed 02/09/21 Page 2 of 17




                                        BACKGROUND

       Plaintiff filed suit in the Superior Court of Camden County, Georgia, alleging she slipped

and fell on an unknown, clear substance in Defendant’s store located in Camden County.

Doc. 1-1 at 5. Defendant removed the case to this Court on the basis of diversity jurisdiction.

Doc. 1. The Court has issued seven Scheduling Orders in this case, with the most recent Order

setting discovery to end on January 18, 2021, and a motions deadline of February 17, 2021.

Doc. 59.

       During a mediation in 2019, Defendant learned non-party Cherokee Funding, LLC

(“Cherokee”) bought medical receivables from Plaintiff’s healthcare providers, giving Cherokee

a financial interest. Doc. 36 at 1, 16. Defendant then served a subpoena seeking various

documents from Cherokee. Id. at 25–26. Cherokee objected to the subpoena, and, on May 8,

2020, Defendant filed a motion to compel. Doc. 36. On September 21, 2020, this Court granted

in part and denied in part Defendant’s motion to compel. Doc. 47. The Court found the

discovery Defendant sought was not categorically inadmissible under the collateral source rule.

Id. at 7–9. The Court determined the documents sought fell within the scope of discovery

because they could, potentially, be used to show bias on the part of Plaintiff’s treating physicians

at trial and the reasonableness and necessity of Plaintiff’s medical expenses. Id. at 9–14. While

the Court rejected Cherokee’s general objections on confidentiality grounds, the Court stated it

would consider a request for a protective order. Id. at 17.

       On September 25, 2020, Defendant and Cherokee filed a joint motion seeking a

protective order. Doc. 50. Upon finding good cause, the Court granted the motion on September

28, 2020. Doc. 51. The Protective Order protects “trade secrets, proprietary business

information, or other confidential information.” Id. at 2. Cherokee produced documents to




                                                 2
 Case 2:18-cv-00152-LGW-BWC Document 82 Filed 02/09/21 Page 3 of 17




Defendant pursuant to this Court’s September 21, 2020 Order. Doc. 47. Cherokee also

produced certain documents involving an affiliated entity, Live Oak Servicing, LLC (“Live

Oak”). Doc. 60 at 2. Of these produced documents, Cherokee designated some of the

documents confidential, which meant dissemination of the designated documents was limited by

the terms of the Protective Order. Docs. 57-6, 57-7, 57-8, 57-9. Defendant now challenges some

of Cherokee’s confidentiality designations in Defendant’s “Amended Objection to Non-Party

Cherokee Funding, LLC’s Confidentiality Designations and Motion to Remove Same.” Doc. 57.

       Defendant also sought to depose Cherokee by serving a notice to take deposition on

Cherokee. On December 3, 2020, Cherokee filed a Motion to Quash Defendant’s notice to take

a 30(b)(6) deposition of a Cherokee representative. Doc. 62. In the Motion to Quash, Cherokee

did not oppose sitting for a deposition altogether, but, instead, challenged many of the 22 topics

identified in Defendant’s deposition notice as improper. While the Motion to Quash was

pending, the parties went forward with the deposition on January 5, 2021. Doc. 64-10.

Although the deposition has already occurred, Cherokee’s Motion to Quash remains pending

before the Court.

       After the deposition, Defendant filed a Motion for Sanctions against Cherokee, seeking

fees and expenses and asserting Cherokee failed to produce documents by the Court deadline,

failed to prepare its 30(b)(6) deponent, and provided an affidavit earlier in this case (the

“Ransom Affidavit”) that was later contradicted by testimony given by Cherokee’s 30(b)(6)

representative. Doc. 64. Cherokee opposes the Motion for Sanctions in nearly every regard.

       The parties filed a Joint Motion requesting an extension of all discovery through April

2021. Doc. 65. The Court held a hearing on all pending Motions on February 1, 2021. Counsel

for all parties and non-party Cherokee appeared by video conference at the February 1, 2021




                                                  3
     Case 2:18-cv-00152-LGW-BWC Document 82 Filed 02/09/21 Page 4 of 17




hearing. The Court announced its rulings during that hearing and further memorializes its

rulings here.

                                          DISCUSSION

I.       Objection to Confidentiality Designations

         Defendant object to Cherokee’s designation of certain documents as confidential.

Doc. 57. Defendant contends Cherokee did not meet its burden of showing the documents are

entitled to protection. Id. at 3, 4–5. Defendant argues the entirety of the documents produced

are not confidential and contends Cherokee should have instead redacted the confidential

portions of the documents. Id. at 4–5. In response, Cherokee explains why each disputed

document is confidential and entitled to protection. Doc. 60. At the February 1, 2021 hearing,

the Court considered five categories of disputed documents.

         A.     Legal Standard

         Defendant’s objection concerns discovery documents not filed with any substantive pre-

trial motion. As a threshold matter, the common-law right of access to judicial proceedings does

not apply to discovery material not filed with a substantive motion. Chicago Tribune Co. v.

Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311 (11th Cir. 2001). Additionally, the

constitutional right of access under the First Amendment has limited application in civil cases.

Id. at 1310. Determining whether unfiled discovery documents are confidential is a matter

largely within the district court’s discretion. Id.; see Seattle Times Co. v. Rhinehart, 467 U.S.

20, 36–37 (1984) (holding protective orders surrounding pretrial discovery did not violate First

Amendment and was largely an issue within the discretion of the trial court).

         “Where discovery materials are concerned, the constitutional right of access standard is

identical to that of Rule 26(c) of the Federal Rules of Civil Procedure.” Chicago Tribune, 263




                                                 4
 Case 2:18-cv-00152-LGW-BWC Document 82 Filed 02/09/21 Page 5 of 17




F.3d at 1311 (citing McCarthy v. Barnett Bank of Polk Cnty., 876 F.2d 89, 91 (11th Cir. 1989)).

Federal Rule of Civil Procedure 26(c) requires a showing of good cause by the party seeking

protection from “annoyance, embarrassment, oppression, or undue burden or expense.” Federal

Rule 26(c)(1)(A) allows a district court to enter a protective order “requiring that a trade secret or

other confidential, research, development, or commercial information not be revealed or be

revealed only a specified way.” “Although difficult to define in absolute terms, [good cause]

generally signifies a sound basis or legitimate need to take judicial action.” In re Alexander

Grant & Co. Litig., 820 F.2d 352, 356 (11th Cir. 1987).

       Upon a showing of good cause, the Court granted a joint request for a protective order

requiring certain information to be revealed only to select individuals involved with litigating

this specific case. Doc. 51. Therefore, the main issues presented by Defendant’s objections are

(1) whether Cherokee has demonstrated the disputed documents met the definition of

“Confidential Information” contained in this Court’s September 28, 2020 Protective Order, and

(2) whether Cherokee has demonstrated good cause to limit the use of these specific documents

under the terms of the Protective Order.

       When determining whether a party has shown good cause under Federal Rule of Civil

Procedure 26(c), the court must first determine whether the information is in fact confidential.

For example, to prove material contains trade secrets, the designating party must show (1) it

“consistently treated the information as closely guarded secrets,” (2) “the information represents

substantial value,” (3) the information would be valuable to competitors, and (4) the information

“derives its value by virtue of the effort of its creation and lack of dissemination.” Chicago

Tribune, 263 F.3d at 1313–14. On the other hand,“other confidential . . . commercial

information” under Rule 26 has not been clearly defined by the courts. Black’s Law Dictionary




                                                  5
 Case 2:18-cv-00152-LGW-BWC Document 82 Filed 02/09/21 Page 6 of 17




defines “confidential information” as “[k]nowledge or facts not in the public domain but known

to some . . . .” Confidential Information, Black’s Law Dictionary (11th ed. 2019).

“Commercial” is defined as “[o]f, relating to, or involving the buying and selling of goods . . . .”

or “[o]f, relating to, or involving the ability of a product or business to make a profit . . . .”

Commercial, Black’s Law Dictionary (11th ed. 2019). If the court concludes the material is

confidential, the court must then balance the interest in keeping the material confidential against

the public’s interest in disclosure. Chicago Tribune, 263 F.3d at 1314–15.

        B.      Protective Order

        This Court’s September 28, 2020 Protective Order states, “The Receiving Party shall use

the Confidential Information solely for the purpose of discovery, mediation, preparing for trial,

and the trial of this lawsuit, including any appeals.” Doc. 51 at 3. Thus, the Protective Order

does not prevent Defendant from using any document designated as confidential in the course of

litigating this case. The Protective Order only prevents Defendant from disclosing confidential

information to unauthorized individuals. Id. at 3. The Protective Order permits disclosure to

attorneys of record, experts or consultants, the parties, witnesses or deponents, court personnel,

jurors, and mediators. Id. at 3–4.

        The Protective Order defines “Confidential” as “discovery material contain[ing] trade

secrets, proprietary business information, or other confidential commercial information of

Cherokee.” Id. at 2. The Protective Order states a producing party may designate discovery

material as confidential by stamping the material as such, and no further designation is required.

Id. The Protective Order does not constitute a finding that discovery material is confidential, and

a party may file a motion with the Court to resolve a designation dispute within 45 days after

production of the material. Id. at 4–5.




                                                    6
 Case 2:18-cv-00152-LGW-BWC Document 82 Filed 02/09/21 Page 7 of 17




       C.      Analysis

       During the February 1, 2021 hearing, Defendant was unable to identify how it had been

hindered or prejudiced in this action due to Cherokee’s confidentiality designations. Rather,

Defendant argued Cherokee’s designations were improper, that Cherokee used similar

boilerplate objections in other cases, and that Defendant was forced to litigate similar discovery

issues in those other matters. Accordingly, Defendant argued it should be permitted to use—

without limitation—documents it acquired in this litigation from Cherokee in other cases to show

Cherokee’s improper discovery tactics.

       Cherokee, for its part, argued Defendant’s concerns about discovery disputes in other

cases do not constitute a legitimate reason for rejecting Cherokee’s confidentiality designations

in this case. Cherokee emphasized its right to assert challenges to discovery requests in other

cases, as it has done in this case. Cherokee claimed Defendant’s motivations are even broader

than those represented by Defendant at the hearing. Cherokee suggested Defendant intends to

share documents produced by Cherokee in this case with parties or lawyers in other cases—not

involving Defendant—ostensibly to facilitate a concerted effort by defense attorneys to seek and

obtain discovery from Cherokee.

       The Court rejected these arguments. Defendant’s stated desire to remove Cherokee’s

confidentiality designations in this case so it can use the documents in other cases is not a

legitimate reason for overcoming otherwise proper confidentiality designations. Likewise,

Cherokee’s suspicions about Defendant’s motivation as part of a coordinated effort by defense

attorneys has no bearing on the issue before the Court. Rather, the Court need only determine

whether Cherokee’s documents were properly designated as confidential under the Protective




                                                  7
    Case 2:18-cv-00152-LGW-BWC Document 82 Filed 02/09/21 Page 8 of 17




Order and whether disclosure of those documents should continue to be limited in accordance

with the Protective Order. Thus, the Court focuses on these inquiries.

                1.       CHEROKEE-000001–000004, 000039. 1

        The first set of documents designated as confidential and challenged by Defendant

includes five separate documents. Three documents are entitled “Single Case Agreement.”

Doc. 57-6 at 1–2, 39. These are agreements between Cherokee and medical providers. Two

documents are entitled “Cherokee Funding Patient Payment Detail.” Id. at 3–4.

        Cherokee asserts these documents contain trade secrets or at least confidential

commercial information. Doc. 60 at 5–6. Cherokee argues it keeps rates and payments

confidential and does not share them beyond those individuals or entities involved in the

transaction. Id. at 6. Cherokee argues disclosure of the rates would allow competitors to

approach negotiations knowing this information, which would be very valuable to the

competitors. Id. at 7. Cherokee states competitors could “enter[] into exclusive right-to-

purchase or right-to-service agreements for a rate exceeding that offered by Cherokee or Live

Oak.” Id. Cherokee relies on an affidavit completed by a Risk Manager for Cherokee and

former Risk Manager for Live Oak stating as much. Doc. 60-1. Further, Cherokee states there is

little public interest in the disclosure of these documents because they only concern Plaintiff in

this action. Id. at 6.

        Cherokee has met its burden in showing these documents contain confidential

commercial information. Thus, the documents fall within this Court’s Protective Order and are

subject to protection under Rule 26. Defendant argues the rates contained in the documents



1
         The Court refers to each set of documents according to the Bates numbers assigned to them, as
the parties refer to them as such in their briefing. Doc. 57 at 2, n.1. The disputed spreadsheet at issue,
discussed below, does not contain Bates numbers.


                                                      8
 Case 2:18-cv-00152-LGW-BWC Document 82 Filed 02/09/21 Page 9 of 17




should be disclosed because courts “have routinely permitted the unfettered disclosure of

Medicare, health insurance, and third-party reimbursement rates.” Doc. 57 at 5. However, the

cases Defendant cites in support of this proposition only show courts will admit relevant

testimony about the rates at trial, not that the rates are subject to public disclosure. See, e.g.,

Higgs v. Costa Crociere S.P.A. Co., 969 F.3d 1295, 1308 (11th Cir. 2020); Shawn v. Pressdee,

922 F.3d 1211, 1218 (11th Cir. 2019). As explained previously, a confidentiality designation

under the Protective Order does not necessarily prevent a party from using the information

within the confines of this case or at trial.

        Moreover, the Court is not persuaded by Defendant’s argument that Cherokee’s rates

should be treated the same as Medicare and health insurance rates. Doc. 57 at 6. Medical

receivable purchasing and medical funding, generally, are not identical to the highly regulated

Medicare and health insurance industry. Cherokee demonstrated it may sustain economic

disadvantages if this information is made public. On the other hand, Defendant did not identify

any public interest in the dislosure of this information, other than Walmart’s desire to use the

documents and information in other cases. Id. at 8. This is not a sufficiently heavy public

interest when weighed against the damage disclosure could cause Cherokee. Chicago Tribune,

263 F.3d at 1314–15. There is no other discernible public interest in further dissemination of the

agreements involving a single Plaintiff and single provider. The Court FINDS the

confidentiality designations of these pages should remain in place.

        As for Defendant’s argument that Cherokee should have instead redacted the documents

rather than labeling them confidential in their entirety, the Protective Order does not contemplate

such a requirement. Doc. 51. The Protective Order states the producing party need only stamp




                                                   9
 Case 2:18-cv-00152-LGW-BWC Document 82 Filed 02/09/21 Page 10 of 17




documents as confidential, which Cherokee did here, and no further designation is required. Id.

at 2.

               2.      CHEROKEE-000040–000054.

        The second set of documents consists of two agreements between Cherokee Funding and

two of Plaintiff’s healthcare providers entitled “Assignment of Medical Receivables.” Doc. 57-6

at 40–50; Doc. 57-7 at 1–4. Each agreement contains a confidentiality clause where the medical

provider agrees not to disclose the terms, except as required by law. Doc. 57-6 at 50. Even if the

provider is required to disclose the terms by law, the provider must notify Cherokee so it can

seek a protective order. Id.

        Cherokee states it does not publicly disclose the terms of these agreements. Doc. 60 at 9.

Cherokee states this is evidenced by the confidentiality clause within the agreements and its

persistent efforts to prevent dislosure as a result of non-party discovery requests. Id. Cherokee

argues competitors would be able to undercut them in negotiations with providers if they knew

the specific terms of these agreements, which was supported by the Risk Manager’s affidavit.

Id.; Doc. 60-1 at 2–3. Cherokee has met its burden in showing these agreements are confidential,

commercial information. Thus, they fall within this Court’s Protective Order and are subject to

protection under Rule 26. Again, the only purported public interest Defendant identified was its

wish to use these agreements in other cases. This is not a sufficiently heavy interest when

weighed against the potential harm to Cherokee. Chicago Tribune, 263 F.3d at 1314–15. The

Court FINDS the confidentiality designations of these pages should remain in place.




                                                10
Case 2:18-cv-00152-LGW-BWC Document 82 Filed 02/09/21 Page 11 of 17




               3.     CHEROKEE-000065–000110.

       The third set of documents consists of three separate “Services Agreements” between

Live Oak, an affiliated entity, and one of Plaintiff’s healthcare providers. Doc. 57-7 at 15–23.

The agreements contain a confidentiality clause similar to the above-discussed one. Id. at 20.

       Cherokee argues these agreements are confidential commercial information for the same

reasons the assignment of medical receivables agreements are. Doc. 60 at 10. Cherokee states

competitors would be able to undercut Live Oak in negotiations if they knew the terms of these

agreements. Id. Cherokee states Live Oak does not disclose these agreements outside of those

who need to know. Id. These arguments are supported by the Risk Manager’s affidavit.

Doc. 60-1 at 2–3. Cherokee additionally points to the fact Live Oak was not served with a

subpoena. Doc. 60 at 11. Cherokee states it only produced the Live Oak documents out of an

abundance of caution, believing the agreements were within the scope of this Court’s Order. Id.

       Regardless of whether the agreements between Live Oak and the providers fall within the

scope of the subpoena and this Court’s Order, Cherokee has met its burden of showing these

agreements are confidential, commercial information. Therefore, they fall within this Court’s

Protective Order and are subject to protection under Rule 26. Cherokee’s interest in maintaining

the confidentiality of the outweighs Defendant’s interest in using the material in other cases. The

Court fimds there is little public interest in agreements between the medical funding companies

and individual providers when compared to the damage the companies could sustain due to

disclosure. Chicago Tribune, 263 F.3d at 1314–15. The Court FINDS the confidentiality

designations of these pages should remain in place.




                                                11
Case 2:18-cv-00152-LGW-BWC Document 82 Filed 02/09/21 Page 12 of 17




                 4.      CHEROKEE-000055–000058 and CHEROKEE-000111–000116.

          This set of documents consists of checks issued by Cherokee to medical providers.

Doc. 57-7 at 5–8; Doc. 57-8 at 11–16. While Cherokee redacted the bank account numbers, the

pages still contain the exact amount paid, check numbers, item sequence numbers, and the bank

ID. Id.

          Cherokee maintains the checks are confidential, commercial information because a

competitor could approximate the purchase rate and general terms of their agreements with the

providers by looking at the checks. Doc. 60 at 11–12. Cherokee states it would not generally

provide copies of checks to anyone outside of those individuals involved with the transaction.

Id. at 12 (citing Doc. 60-1 at 1–2). Alternatively, Cherokee asserts there are privacy concerns

associated with allowing the public disclosure of checks. Id. Cherokee states disclosure could

compromise its bank accounts. Id.

          Cherokee has met its burden in showing the checks are confidential, commercial

information. Checks are typically kept out of the public domain by Cherokee and by most

organizations for that matter. Confidential Information, Black’s Law Dictionary (11th ed. 2019).

The checks are issued during a transaction involving the purchase of medical receivables.

Commercial, Black’s Law Dictionary (11th ed. 2019). There is no discernible public interest in

the further dissemination of individual checks associated with private transactions to outweigh

the potential harm to Cherokee. The Court FINDS the confidentiality designations of these

pages should remain in place.

                 5.      The Spreadsheet.

          The final category consists of a single, largely redacted spreadsheet. The spreadsheet is

not Bates labelled. At the February 1, 2021 hearing, Cherokee withdrew the confidentiality




                                                  12
 Case 2:18-cv-00152-LGW-BWC Document 82 Filed 02/09/21 Page 13 of 17




designation of the spreadsheet in its redacted form. Doc. 57-8 at 42–50; Doc. 57-9.

Accordingly, the Court DENIES as moot any objection as to the spreadsheet.

       For these reasons, and the reasons stated at the February 1, 2021 hearing, the Court

DENIES Defendant’s Amended Objection to Non-Party Cherokee Funding, LLC’s

Confidentiality Designations and Motion to Remove Same. Doc. 57. Because Defendant

subsequently submitted an Amended Motion, the Court DENIES as moot Defendant’s first

Motion. Doc. 56.

II.    Motion to Quash Defendant’s Notice to Take Rule 30(b)(6) Deposition

       Cherokee moved to quash Defendant’s notice to take its Rule 30(b)(6) deposition,

doc. 62, but before the Court ruled on that Motion, the parties went forward with the deposition.

At the February 1, 2021 hearing, all parties agreed the Motion to Quash was moot. Therefore,

the Court DENIES as moot Cherokee’s Motion.

III.   Motion for Sanctions

       Defendant argues it is entitled to sanctions from Cherokee for three reasons: (1) Cherokee

did not produce all documents within the Court’s deadline; (2) Cherokee did not prepare its

deponent for the 30(b)(6) deposition; and (3) Cherokee submitted an affidavit in support of its

Motion to Quash that was later contradicted by the deponent’s testimony. Doc. 64. Cherokee

opposes the Motion for Sanctions in every regard. Doc. 68.

       In this Court’s Rule 26 Order, the Court stated parties must attempt to informally resolve

all discovery disputes before seeking Court intervention. Doc. 5 at 5–6. In the event parties

cannot resolve their dispute, they must schedule a telephonic conference with the undersigned

prior to filing any motions, including a motion seeking discovery sanctions. Defendant, a party

to this case, did not schedule a telephonic conference with the undersigned prior to filing its




                                                 13
Case 2:18-cv-00152-LGW-BWC Document 82 Filed 02/09/21 Page 14 of 17




Motion for Sanctions. Thus, the Court found Defendant’s Motion to be improper and is due to

be denied, because Defendant did not exhaust the required steps required by this Court’s Rule 26

Order prior to filing the Motion. Id.

       Even considering Defendant’s Motion, the Court finds Defendant’s Motion fails on the

merits. Defendant cites Federal Rules of Civil Procedure 37(b)(2)(A),(C) and 37(d) as the bases

for its request for sanctions. Doc. 64 at 1. However, the plain text of these portions of Rule 37

only applies to parties and their agents. United States for Use & Benefit of Am. Builders &

Contractors Supply Co. v. Great Am. Ins. Co., No. 3:12-MC-36-J-34, 2012 WL 12910657, at *1

(M.D. Fla. June 26, 2012) (“Because the instant motion involves a non-party, Rule 37 (which

applies only to parties) is not applicable.”). As previously discussed, Cherokee is not a party to

this case. Federal Rule of Civil Procedure 45 governs discovery from nonparties. Rule 45(g)

states a non-party which fails to comply with a subpoena may be held in contempt of court. Rule

45 does not expressly state attorney’s fees and other costs (the sanctions Defendant seeks) are

available against nonparties. Doc. 64 at 15–16; see Golden Krust Franchising, Inc. v. Clayborne,

No. 8:20-MC-104-T-33, 2020 WL 7260774, at *2 (M.D. Fla. Dec. 10, 2020) (collecting cases

and concluding fees could not be awarded against non-party).

       Regarding Defendant’s complaints about Cherokee’s document production, in granting

Defendant’s motion to compel, the Court ordered Cherokee to produce documents within seven

days on the (perhaps, mistaken) assumption Cherokee had already collected documents and the

documents were ready for production. Doc. 47. It is undisputed Cherokee produced three

rounds of documents. First, Cherokee produced some documents within the seven-day deadline.

Second, Cherokee produced some additional documents within four days of the deadline;

Cherokee asserts, despite its best efforts, it was unable to produce these documents within the




                                                14
Case 2:18-cv-00152-LGW-BWC Document 82 Filed 02/09/21 Page 15 of 17




Court’s seven-day deadline. Doc. 68. Third, Cherokee made a supplemental production soon

after the 30(b)(6) deposition based on an exchange that occurred during that deposition. Id.

Based on this record, the Court finds Cherokee acted in good faith in its efforts to comply with

the Court’s Order in producing documents and in supplementing its production promptly. Id.

       Regarding the 30(b)(6) deposition, Defendant did not serve a subpoena on Cherokee for

that deposition, as required by Federal Rule of Civil Procedure 45, but instead simply served a

notice of deposition on Cherokee’s counsel. While Cherokee voluntarily appeared at the

deposition, there is no indication it was compelled to do so. The Court is aware of no authority

that would allow it to impose sanctions on a non-party due to an unprepared witness at a

deposition the non-party was not compelled to attend. Moreover, Cherokee moved to quash the

notice of deposition, challenging certain topics in the notice. Defendant elected to move forward

with the deposition before the Court ruled on the motion to quash. Defendant was entitled to do

so, but it was certainly on notice many of the deposition topics were disputed. Regardless, the

Court reviewed the entirety of the 30(b)(6) deposition and did not find the witness to be so

unprepared that sanctions would be appropriate.

       Regarding the purported inconsistencies between the Ransom Affidavit and testimony

from Cherokee’s 30(b)(6) representative, Defendant has not demonstrated sanctions are

appropriate. The purported inconsistencies concern Cherokee’s operational practices. The

inconsistencies are not, in any direct way, indicative any sort of discovery abuse or misconduct

by Cherokee. At most, the inconsistencies are just that—inconsistent statements by two different

witnesses. Additionally, Cherokee asserts the statements are not actually inconsistent at all, and

that, when considered in their respective contexts, the two statements can be reconciled. Doc. 68

at 21–23. The Court need not resolve whether the two statements are inconsistent in order to rule




                                                15
Case 2:18-cv-00152-LGW-BWC Document 82 Filed 02/09/21 Page 16 of 17
Case 2:18-cv-00152-LGW-BWC Document 82 Filed 02/09/21 Page 17 of 17




Depositions of All Witnesses Taken for Use at Trial                             May 10, 2021

Proposed Pre-Trial Order                                                        June 11, 2021



       The Court ORDERS lead counsel for the parties to prepare and file with the Clerk of this

Court a joint consolidated proposed pretrial order by June 11, 2021. If a motion for summary

judgment or other dispositive motion is pending at the time of this deadline, the deadline for

filing the pretrial order and deposition of trial witnesses are automatically extended. In such

event, the parties shall file the proposed pretrial order within 21 days of this Court’s ruling on

the motion for summary judgment or other dispositive motion.

       All other deadlines and instructions in the Court’s previous Orders remain in full force

and effect. Docs. 16, 23, 26, 28, 30, 34, 55, 59.

                                         CONCLUSION

       For these reasons, and for the reasons stated at the February 1, 2021, the Court DENIES

Defendant’s Amended Objection and Motion, doc. 57; DENIES as moot Cherokee Funding,

LLC’s Motion to Quash, doc. 62; DENIES Defendant’s Motion for Sanctions, doc. 64; and

GRANTS in part the parties’ motion to extend discovery, doc. 65. Because Defendant

subsequently filed an Amended Motion, the Court DENIES as moot Defendant’s first Motion

regarding confidentiality designations. Doc. 56.

       SO ORDERED, this 9th day of February, 2021.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA



                                                    17
